Title: From John Adams to John Jay, 2 June 1785
From: Adams, John
To: Jay, John


          
            Duplicate
            Dear Sir
            Bath Hotel Westminster June 2. 1785
          
          During my Interview with the Marquis of Carmarthen he told me, that it was customary, for every foreign Minister, at his first Presentation to the King, to make his Majesty Some Compliments conformable to the Spirit of his Credentials: and when Sir Clement Cottrell Dormer, the Master of the Ceremonies, came to inform me, that he Should accompany me to the Secretary of State and to Court, he Said that every foreign Minister, whom he had attended to the Queen, had always made an Harrangue to her Majesty, and he understood, tho he had not been present that they always harrangued the King. on Tuesday Evening the Baron de Lynden, called upon me and Said he came from the Baron De Nolken, and had been conversing upon the Singular Situation I was in, and they agreed in Opinion that it was indispensable that I Should make a Speech, and that it Should be as complimentary as possible. all this was parrallel to the Advice lately given by the Comte de Vergennes to Mr Jefferson. So that finding it was a Custom established at both these great Courts, and that this Court and the foreign Ministers expected it, I thought I could not avoid it, although my first Thought and Inclination had been to deliver my Credentials Silently and retire.
          At one on Wednesday the first of June, the Master of Ceremonies called at my House, and went with me to the Secretary of States Office in Cleveland Row, where the Marquis of Carmarthen received me and introduced to me, his Under Secretary Mr Frasier, who has been as his Lordship said, uninterruptedly in that Office, tho all the Changes in Administration, for thirty Years, having first been appointed by the Earl of Holderness. After a Short Conversation upon the Subject of importing my Effects from Holland and France, free of Duty, which Mr Frasier himself introduced, Lord Carmarthen invited me to go with him in his Coach to Court. When We arrived in the Antichamber, the Œil de Beuf of St James’s, the Master of the Ceremonies met me and Attended me, while the Secretary of State went to take the Commands of the King. While I Stood in this Place, where it Seems all Ministers Stand upon Such occasions, always attended by the Master of Ceremonies, the Room very full of Ministers of State, Bishops and all other Sorts of Courtiers, as well as the next Room which is the Kings Bedchamber, you may well Suppose that I was the Focus of all Eyes. I was relieved however from the Embarrassment of it, by the Sweedish and Dutch Ministers, who came to me and entertain’d me, in a very agreable Conversation during the whole time. Some other Gentlemen whom I had Seen before came to make their Compliments too untill the Marquis of Carmarthen returned, and desired me, to go with him to his Majesty. I went with his Lordship, through the Levee Room into the Kings Closet, the Door was Shut, and I was left with his Majesty and the Secretary of State alone. I made the three Reverences, one at the Door, another about half Way and the third before the Presence, according to the Usage established at this and all the northern Courts of Europe, and then address’d myself to his Majesty in the following Words.
          Sir
          The United States of America, have appointed me their Minister Plenipotentiary to your Majesty, and have directed me to deliver to your Majesty, this Letter, which contains the Evidence of it. It is in Obedience to their express Commands that I have the Honour to assure your Majesty of their Unanimous Disposition and desire, to cultivate the most friendly and liberal Intercourse, between your Majestys Subjects and their Citizens, and of their best Wishes for your Majestys Health and Happiness, and for that of your Royal Family.
          The Appointment of a Minister from the United States to your Majestys Court, will form an Epocha, in the History of England and of America. I think myself more fortunate, than all my fellow Citizens, in having the distinguish’d Honour, to be the first to Stand in your Majestys Royal Presence, in a diplomatic Character: and I Shall esteem myself the happiest of Men, if I can be instrumental in recommending my Country, more and more to your Majestys Royal Benevolence and of restoring an entire esteem, Confidence and Affection, or in better Words, “the old good Nature and the old good Humour” between People who, tho Seperated by an Ocean and 



under
different Governments have the Same Language, a Similar Religion and kindred Blood.— I beg your Majestys Permission to add, that although I have Sometimes before, been entrusted by my Country it was never in my whole Life in a manner So agreable to myself.—
          The King listened to every Word I Said: with dignity, it is true, but with an apparent Emotion. Whether it was the Nature of the Interview, or whether it was my visible Agitation for I felt more than I did or could express, that touch’d him, I cannot Say, but he was much affected, and answered me with more tremor, than I had Spoken with, and Said
          Sir
          The Circumstances of this Audience are so extraordinary, the language you have now held is So extreamly proper, and the Feelings you have discovered, So justly adapted to the Occasion, that I must Say, that I not only receive with Pleasure, the Assurances of the friendly Dispositions of the United States, but that I am very glad the Choice has fallen upon you to be their Minister. I wish you, Sir to believe, and that it may be understood in America, that I have done nothing in the late Contest, but what I thought myself indispensably bound to do by the Duty which I owed to my People. I will be very frank with you. I was the last to consent to the Seperation: but the Seperation having been made, and having become inevitable, I have always Said as I say now, that I would be the first to meet the Friendship of the United States as an independent Power. The moment I See Such Sentiments and Language as yours prevail, and a disposition to give to this Country the Preference, that moment I Shall Say let the Circumstances of Language, Religion and blood, have their natural and full Effect.
          I dare not Say, that these Were the Kings precise Words, and it is even possible that I may have in Some Particular, mistaken his meaning for, although his Pronunciation is as distinct, as I ever heard, he hesitated Sometimes between his Periods, and between the Members of the Same Period. He was indeed much affected, and I was not less so, and therefore I cannot be certain, that I was So attentive, heard So clearly and understood So perfectly, as to be confident of all his Words or sense and I think that all which he Said to me, Should at present be kept Secret in America, unless his Majesty or his Secretary of State, Should judge proper to report it.— This I do say, that the foregoing is, his Majestys Meaning as I then understood it, and his own Words, as nearly as I can recollect them.
          The King then asked me, whether I came last from France, and upon my Answering in the Affirmative, he put on an Air of Familiarity, and Smiling or rather laughing Said “There is an Opinion, among Some People, that you are not the most attached of all Your Countrymen, to the manners of France.” I was Surpris’d at this, because I thought it, an Indiscretion and a descent from his Dignity. I was a little embarrassed, but determined not to deny the Truth on one hand, nor leave him to infer from it, any Attachment to England on the other, I threw off as much Gravity as I could And assumed an Air of Gaiety and a Tone of Decision, as far as was decent, and said “That Opinion sir, is not mistaken, I must avow to your Majesty, I have no Attachments but to my own Country.[”] The King replied, as quick as lightning “An honest Man will never have any other.”
          The King then Said a Word or two, to the Secretary of State, which being between them I did not hear, and then turn’d round and bow’d to me, as is customary with all Kings and Princes, when they give the Signal to retire. I retreated, Stepping backwards, as is the Ettiquette, and making my last Reverence at the Door of the Chamber, I went my Way. The Master of the Ceremonies joined me, the moment of my coming out of the Kings Closet, and accompanied me, through all the Appartments, down to my Carriage, Several Stages of Servants Gentlemen Porters and Under Porters, roaring out like Thunder as I went along “Mr Adams’s Servants, Mr Adams’s Carriage[”] &c
          I have been thus minute in these details, because they may be usefull to others hereafter to know. The Conversation with the King I Should not dare to withhold from Congress, who will form their own Judgment of it.— I may possibly expect from it a Residence here less painfull, than I once expected, because so marked an Attention from the King will Silence many Grumblers But We can infer nothing from all this concerning the Success of my Mission.
          There is a Train of other Ceremonies to go through, in Presentations to the Queen and Visits to and from Ministers and Ambassadors which will take up much time and interrupt me in my Endeavours to obtain, all that I have at Heart the Objects of my Instructions. Thus it is that the Essence of Things is lost in 



Ceremony,
in every Country of Europe. We must submit to what We cannot alter. Patience is the only Remedy.
          With great and Sincere Esteem I have the / Honour to be, dear sir, your most obedient / and most humble servant
          
            John Adams
          
        